     Case 3:20-cv-02315-E Document 24 Filed 06/14/21         Page 1 of 10 PageID 199



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

SOUTHWEST REINSURE, INC.                     §
                                             §
               Plaintiff,                    §
                                             §
V.                                           §           No. 3:20-cv-2315-E
                                             §
COMFORT AUTO GROUP USA,                      §
LLC, HESHY GOTTDIENER, AND                   §
TOBE GOTTDIENER,                             §
                                             §
               Defendants.                   §

                            MEMORANDUM OPINION AND ORDER

        Before the court is plaintiff Southwest Reinsure, Inc.’s Motion for Default Judgment

(Doc. 22).   Having considered the motion, the record, and applicable law, the Court finds

the motion should be granted.

                                        BACKGROUND

        Southwest Reinsure, Inc. (Southwest) brings this diversity action against defendants

Comfort Auto Group USA, LLC, Heshy Gottdiener, and Tobe Gottdiener to enforce

Southwest’s rights under a promissory note and guaranty (Doc. 9).     On December 3, 2020,

after numerous unsuccessful attempts to serve defendants with process, the Court granted

Southwest’s motion to serve defendants by publication (Doc. 12).         Southwest served

defendants by publication in the Rockland County Times and Dallas Morning News on

December 17, 2020, December 24, 2020, December 31, 2020, and January 7, 2021 (Doc. 18).

Accordingly, defendants were effectively served with process by publication on or before

January 7, 2021, and the time for them to file an answer or otherwise appear in this action

                                                                                          1
  Case 3:20-cv-02315-E Document 24 Filed 06/14/21               Page 2 of 10 PageID 200



was January 28, 2021.    See FED. R. CIV. P. 12.   To date, defendants have not filed an answer

or otherwise appeared in this action.     On February 19, 2021, Southwest filed a Request for

Clerk’s Entry of Default, and the District Clerk entered a default against defendants the

following day (Docs. 18 & 19).          Southwest now moves the Court to enter a default

judgment.

                                        LEGAL STANDARDS

       “When a party against whom a judgment for affirmative relief is sought has failed to

plead or otherwise defend, ... the clerk must enter the party’s default.” FED. R. CIV. P. 55(a).

Once default has been entered, the plaintiff may apply to either the clerk or the district court

for a default judgment. FED. R. CIV. P. 55(b).

       Here, defendants were effectively served with process by publication on or before

January 7, 2021, with notice being given to the Court on February 10, 2020 (Docs. 16 & 17).

Because defendants failed to file any answer, motion, or otherwise defend against this action,

the Clerk entered default pursuant to Rule 55(a) on February 19, 2021 (Doc. 19).     On March

3, 2021, Southwest moved for default judgment against defendants pursuant to Rule 55(b)

(Doc. 22).   Accordingly, Southwest has followed the proper procedures under Rule 55.

                           APPROPRIATENESS OF DEFAULT JUDGMENT

        “Default judgments are a drastic remedy, not favored by the Federal Rules and resorted

to by courts only in extreme situations.” Sun Bank of Ocala v. Pelican Homestead & Sav. Ass’n,

874 F.2d 274, 276 (5th Cir. 1989). A court must first determine whether a default judgment is

appropriate under the circumstances, considering “whether material issues of fact are at issue,

whether there has been substantial prejudice, whether the grounds for default are clearly

                                                                                              2
   Case 3:20-cv-02315-E Document 24 Filed 06/14/21                  Page 3 of 10 PageID 201



established, whether the default was caused by a good faith mistake or excusable neglect, the

harshness of a default judgment, and whether the court would think itself obliged to set aside

the default on the defendant’s motion.”       See Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir.

1998).

           In light of defendants’ failure to respond to the complaint, there are no material issues

of fact.     See Nishimatsu Constr. Co. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)

(“defendant, by his default, admits … plaintiff’s well-pleaded allegations of fact”).

Defendants’ failure to appear in this action has resulted in substantial prejudice because

Southwest has been unable to receive expeditious relief.              There is no evidence that

defendants’ failure to respond or otherwise defend against this action is the product of a

good faith mistake or excusable neglect.         Defendants’ failure to respond, despite having

proper service and notice, also weighs against a finding that default judgment is overly harsh.

And the Court finds no good cause obligating it to set aside the default if challenged by

defendants.        Having considered the relevant factors, the Court finds entry of default

judgment is appropriate at this time.       See Lindsey, 161 F.3d at 893.

                                  SUFFICIENT BASIS IN THE PLEADINGS

           Next, a court must assess the merits of a plaintiff’s claims and find sufficient basis in

the pleadings for a default judgment.          See Nishimatsu Constr., 515 F.2d at 1206.          In

considering a motion for default judgment, the court accepts as true the well-pleaded

allegations of facts in the complaint.        See id.   Although a defendant may be in default,

“[t]he defendant is not held to admit facts that are not well-pleaded or to admit conclusions

of law.”

                                                                                                   3
    Case 3:20-cv-02315-E Document 24 Filed 06/14/21                        Page 4 of 10 PageID 202



         Southwest’s Second Amended Complaint sets forth the following factual allegations,

which are deemed admitted due to defendants’ failure to answer:

         1. On June 14, 2019, defendant Comfort Auto Group USA, LLC (Borrower) executed

            and delivered a Promissory Note (Note) in the amount of $1,800,000 to

            Southwest; 1

         2. On June 14, 2019, defendants Heshy Gottdiener and Tobe Gottdiener (Guarantors)

            executed and delivered to Southwest a Guaranty, wherein they guaranteed

            payment of all amounts required under the Note; 2

         3. Borrower defaulted on the Note by failing to comply with repayment obligations;

         4. On July 10, 2020, Southwest provided written notice of the default to Borrower

            and Guarantors and demanded payment;

         5. Borrower and Guarantors did not make any payment after the notice of default;




1  Under the Note, a copy of which is included in the Appendix to Southwest’s Motion for Default (Doc. 23, p.
6), Borrower was to pay minimum monthly payments of $53,947,61 each month until the loan was paid in full.
The Note defines an “event of default” as:

             “[f]ailure to pay this Note or any installment of principal when due in accordance
             with the terms of this Note … shall give Lender the rights to accelerate this Note, at
             which time the principal then remaining unpaid shall at once become due and
             payable. Any amount of outstanding principal or interest hereunder which is not
             paid when due, whether at stated maturity, by acceleration, or otherwise, shall bear
             interest payable on demand at the default rate of interest equal to the lesser of (i)
             fifteen percent (15%) per annum, or (ii) the highest rate permitted to be charged or
             collected by applicable law.

(Id.).
2   Under the Guaranty, Guarantors “absolutely and unconditionally guarantee[d], as primary obligor and not
as surety, the full and punctual payment (whether at stated maturity, upon acceleration or early termination
or otherwise, and at all times thereafter) and performance of the payment of the Borrower.” (Doc. 23, p. 12).

                                                                                                           4
  Case 3:20-cv-02315-E Document 24 Filed 06/14/21               Page 5 of 10 PageID 203



       6. Southwest has suffered damages of $1,761,817.23 as of July 10, 2020, exclusive of

            any interest, attorney’s fees, costs or expenses;

       7. All conditions precedent to Southwest’s right to maintain suit have either been

            performed, satisfied, or waived; and

       8. Southwest retained a law firm to protect and enforce its rights under the Note and

            Guaranty and agreed to pay the firm reasonable and necessary attorneys’ fees,

            costs, and expenses.

(Doc. 9).

       Southwest’s suit on the Note and Guaranty are essentially breach of contract claims.

To prevail on its claims under Texas law, Southwest must prove the following elements: “(1)

the existence of a valid contract; (2) performance or tendered performance by the plaintiff;

(3) breach of the contract by the defendant; and (4) damages sustained by the plaintiff as a

result of the breach.”   Certain Underwriters at Lloyd's of London v. Lowen Valley View, L.L.C.,

892 F.3d 167, 170 (5th Cir. 2018) (internal quotations and citations omitted); USAA Texas

Lloyds Co v. Menchaca, 545 S.W.3d 479, 502 n.21 (Tex. 2018).

       Southwest has sufficiently pleaded each of the elements of its claims.               The

undisputed facts in the Second Amended Complaint demonstrate that Borrower is in default

under the Note and Guarantors are in default under the Guaranty.             As Borrower and

Guarantors have failed to file an answer in this action or otherwise appear, they have

accepted these well-pleaded allegations as true.      Accordingly, liability is established as a

matter of law.    The Court, therefore, GRANTS Southwest’s motion as it relates to its request

for default judgment against Borrower and Guarantors.

                                                                                              5
  Case 3:20-cv-02315-E Document 24 Filed 06/14/21               Page 6 of 10 PageID 204



                                           DAMAGES

         “A default judgment is a judgment on the merits that conclusively establishes the

Defendant’s liability.   But it does not establish the amount of damages.” United States v.

Shipco Gen., 814 F.2d 1011, 1014 (5th Cir. 1987).     Damages may not be awarded “without

a hearing or a demonstration by detailed affidavits establishing the necessary facts.”

United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir. 1979).   If the amount of damages

can be “determined with certainty by reference to the pleadings and supporting documents,”

and where a hearing would reveal no pertinent information, “the court need not jump

through the hoop of an evidentiary hearing.”     James v. Frame, 6 F.3d 307, 310–11 (5th Cir.

1993).

         Southwest has not requested a hearing and included in its Appendix the Declaration

of William J. Bigley, Southwest’s Senior Vice President, Accounting, from which the Court

may calculate damages.     Bigley’s Declaration and attachments in support show Southwest

is owed $1,749,987.29, which represents the outstanding principal amount of $1,671,740.51

on the Note and unpaid accrued interest of $78,246.75 as of February 1, 2021 (Doc. 23. p. 4).

Accordingly, the Court awards Southwest $1,749,987.26 in actual damages; $1,671,740.51

for principal owed on the Note as of February 1, 2021, and $78,246.75 for accrued and

unpaid interest owed as of February 1, 2021.

         The Note provides that it “shall be repaid with interest at Five Percent (5%) per

annum” (Doc. 23, p. 6).      According to Bigley’s Declaration, interest on the Note will

continue to accrue at $232.19 per day beginning February 1, 2021 (Doc. 23).        The Court,

applying the contractual rate, awards prejudgment interest on the principal and accrued

                                                                                            6
  Case 3:20-cv-02315-E Document 24 Filed 06/14/21                Page 7 of 10 PageID 205



interest as of February 1, 2021, at a rate of $232.19 per diem from February 2, 2021, to June

14, 2021 ($30,881.27).

         Postjudgment interest on money judgments recovered in federal district court,

including in an action based on diversity of citizenship, is governed by 28 U.S.C. § 1961.

Travelers Ins. Co. v. Liljeberg Enters., Inc., 7 F.3d 1203, 1209 (5th Cir. 1993) (citation and

internal quotation marks omitted); Fuchs v. Lifetime Doors, Inc., 939 F.2d 1275, 1280 (5th Cir.

1991).    Accordingly, pursuant to section 1961(a), the Court awards postjudgment interest

at the current federal rate of 0.05% per annum.

                                   ATTORNEY’S FEES AND COSTS

         Pursuant to the Note and Guaranty, Southwest also requests an award for attorney’s

fees and costs that it incurred with respect to its claims.   The Note provides that “[i]f [it] is

not paid when due, whether at maturity or through acceleration, or if it is collected through

… court, whether at maturity or through acceleration, the Borrower agrees to pay all costs of

collection incurred by the holder thereof, including but not limited to reasonable attorney’s

fees” (Doc. 23, p. 6).   The Guaranty provides that “the Guarantor agrees to pay all costs and

expenses including, without limitation, any court costs and attorneys’ fees and expenses paid

or incurred by the Lender … in endeavoring to collect all or any part of the Guaranteed

Obligations from, or in prosecuting any action against, the Borrower, the Guarantor or any

other guarantor on all or any part of the Guaranteed Obligations” (Doc. 23, p. 12).

         “Under Texas law, when a prevailing party in a breach of contract suit seeks fees, an

award of reasonable fees is mandatory, as long as there is proof of reasonable fees.”     Mathis

v. Exxon Corp., 302 F.3d 448, 461–62 (5th Cir. 2002).         “There is, however, discretion to

                                                                                                7
    Case 3:20-cv-02315-E Document 24 Filed 06/14/21                       Page 8 of 10 PageID 206



determine the amount of the fee.”           Id.   A court may award reasonable attorney’s fees and

costs without a hearing if the fees can be “computed with certainty by reference to the

pleadings and supporting documents alone.”               James, 6 F.3d at 311 (citation omitted).

         Consistent with Texas law, the Court uses the “lodestar method,” a “short hand

version” of the Arthur Andersen factors, 3 to determine reasonable and necessary attorney’s

fees.    Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469, 496, 498 (Tex.

2019).       The Court first determines the reasonable hours spent by counsel and the

reasonable hourly rate for counsel’s work.              El Apple I, Ltd. v. Olivas, 370 S.W.3d 757, 760

(Tex. 2012).      Then, the Court multiplies the number of reasonable hours counsel worked

by the applicable rate to determine the lodestar, which is presumed to reflect the reasonable

and necessary attorney's fees.           Rohrmoos Venture, 578 S.W.3d at 499.               The Court may

adjust the lodestar up or down if relevant factors indicate an adjustment is necessary.                    Id.

at 500–01.

         The party seeking attorney’s fees has the burden to provide sufficient evidence of

both the reasonable hours worked and the reasonable hourly rate.                   Id. at 498.     “Sufficient




3   These factors for determining whether an award of attorney’s fees is reasonable are:

         (1) the time and labor required, the novelty and difficulty of the questions involved, and the
         skill required to perform the legal service properly; (2) the likelihood … that the acceptance
         of the particular employment will preclude other employment for the lawyer; (3) the fee
         customarily charged in the locality for similar legal services; (4) the amount involved and
         results obtained; (5) the time limitations imposed by the client or by the circumstances; (6)
         the nature and length of the professional relationship with the client; (7) the experience,
         reputation, and ability of the lawyer or lawyers performing the services; and (8) whether the
         fee is fixed or contingent on results obtained or uncertainty of collection before the legal
         services have been rendered.

Arthur Andersen & Co. v. Perry Equip. Corp., 945 S.W.2d 812, 818 (Tex. 1997) (citation omitted).
                                                                                                            8
    Case 3:20-cv-02315-E Document 24 Filed 06/14/21                         Page 9 of 10 PageID 207



evidence includes, at a minimum, evidence of (1) particular services performed, (2) who

performed the services, (3) approximately when the services were performed, (4) the

reasonable amount of time required to perform the services, and (5) the reasonable hourly

rate for each attorney performing the services.”              Id.

        Southwest has established, by the Declaration of Jason R. Marlin, Southwest’s

attorney and a partner with the law firm of Locke Lord LLP, the hours worked and rates

charged by its attorneys. 4         These fees total $31,475.          Southwest also has incurred costs

of $4,774.42.      Marlin, who has been licensed to practice law since 2005, attests that he is

familiar with the usual and customary fees charged in Texas for legal services rendered in

cases such as this one and is familiar with the work done to prosecute Southwest’s claims.

He considered the Arthur Anderson factors in connection with his testimony, and based on

those factors, his experience, and the circumstances of this case, it is his opinion that the

attorney’s fees and costs incurred were reasonable and necessary and the amounts charged

were reasonable.        The Court finds that these rates are customary in the community and the

fees and costs requested are reasonable and were reasonably necessary to prosecute this



4    According to the Declaration, Marlin spent 28 hours (at an hourly rate of $450), attorney Anna K. Finger
spent 35 hours (at an hourly billing rate of $350), and paralegal Sandra Adams spend 15 hours (at an hourly
billing rate of $200) to complete the following tasks: a) conferring with Southwest regarding factual
background and strategy; b) reviewing Southwest loan documents and communications; c) drafting the
Original Complaint, First Amended Complaint, and Second Amended Complaint; d) monitoring the bankruptcy
filings of defendant’s related entities; e) attempting to obtain service of process on defendants; f) researching
service of process issues; g) researching and drafting a motion for alternative service of process; h) researching
and drafting a motion for service via publication; i) obtaining service of process via publication; j) researching
default judgment issues; k) drafting a request for clerk’s entry of default; and l) drafting a motion for default
judgment. Southwest also incurred $3,625 appearing in and monitoring a Chapter 11 bankruptcy proceeding
filed by Borrower in the Eastern District of New York, Brooklyn Division, Case 1-20-42730-nhl.                The
bankruptcy matter was dismissed after defendant Heshy Gottdiener failed to appear before the court in
violation of the court’s order.

                                                                                                                9
 Case 3:20-cv-02315-E Document 24 Filed 06/14/21                 Page 10 of 10 PageID 208



action.     Accordingly, Southwest is entitled to an award of attorney’s fees and costs in the

amount of $36,249.42.

                                          CONCLUSION

          For the reasons above, Southwest’s Motion for Default Judgment (Doc. 22) is

GRANTED.        It is ORDERED that default judgment be entered for Southwest in the amount

of (1) $1,749,987.29 in actual damages; (2) $30,881.27 in prejudgment interest on the

principal and accrued interest as of February 1, 2021; and (3) $36,249.42 in reasonable

attorney's fees and costs.    The Court also awards postjudgment interest at the applicable

federal rate of 0.05%.     In accordance with Rule 58 of the Federal Rules of Civil Procedure,

a default judgment will issue by separate document.

          SO ORDERED this 14th day of June, 2021.




                                            _______________________________________
                                            ADA BROWN
                                            UNITED STATES DISTRICT JUDGE




                                                                                           10
